Case: 16-50152      Document: 00513725998         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-50152                             FILED
                                  Summary Calendar                     October 19, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IGNACIO LUNA GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:13-CR-155-1


Before JOLLY, WIENER, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ignacio Luna Garcia, federal prisoner # 53034-280, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion seeking modification of his sentence for
possession with the intent to distribute methamphetamine and illegal reentry
based on Amendment 782 to the Sentencing Guidelines. By moving to proceed
IFP, Garcia is challenging the district court’s certification decision that his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50152     Document: 00513725998      Page: 2   Date Filed: 10/19/2016


                                  No. 16-50152

appeal was not taken in good faith because it is frivolous. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
      In this court, Garcia argues that the district court abused its discretion
in denying his motion for a reduction of sentence. He contends that he is not
a threat to public safety and asserts that a reduction of sentence should have
been granted. We review for abuse of discretion a district court’s decision
whether to reduce a sentence pursuant to § 3582(c)(2). United States v. Evans,
587 F.3d 667, 672 (5th Cir. 2009).
      In its order denying relief, the district court recognized that Garcia was
eligible for a sentence reduction. See Dillon v. United States, 560 U.S. 817,
826-27 (2010). However, the district court denied Garcia’s motion as a matter
of discretion, referring specifically to the 18 U.S.C. § 3553(a) sentencing factors
and Garcia’s extensive criminal history. Garcia has not shown that the district
court abused its discretion by denying him a sentence reduction. See United
States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      This appeal does not present a nonfrivolous issue. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). Accordingly, Garcia’s motion for leave to
proceed IFP is DENIED, and the appeal is DISMISSED as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2